Citation Nr: 0932307	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, and if so, whether the claim should be 
granted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a dental disability 
for dental treatment purposes.

7.  Entitlement to an initial increased rating for 
degenerative osteoarthritis of the lumbar spine, rated as 10 
percent disabling for the period prior to April 23, 2008, and 
as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1962, and from January to October 1968.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from April 1999, April 2003, and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Montgomery, Alabama, and Cleveland, Ohio.  
The Montgomery RO currently has jurisdiction over the claims 
folders.

The Veteran's appeal was previously before the Board in 
November 2001, July 2003, and February 2005 when the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

In August 2001 the Veteran provided testimony at a hearing 
before the undersigned at the Montgomery RO.  He also 
provided testimony before a hearing officer at the RO in 
January 2008.  Transcripts of the hearings are of record.

Where the claim in question has been finally adjudicated at 
the Board and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issues throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claims for 
entitlement to service connection for diabetes mellitus, 
hypertension, hearing loss, and tinnitus before reaching the 
merits of the service connection claims.

The representative's July 2009 post-remand brief included the 
issue of entitlement to special monthly compensation due to 
loss of a creative organ.  This issue has not been 
adjudicated by the originating agency, therefore, it is 
referred to the RO for appropriate action. 

In a May 2008 rating decision, the Veteran was awarded an 
increased rating of 20 percent for his disability of the 
lumbar spine, effective April 23, 2008.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation remains before the Board.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for diabetes mellitus was denied in a July 2003 Board 
decision.

2.  The evidence received since the July 2003 Board decision 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's claim for entitlement to service connection 
for hypertension was denied in a July 2003 Board decision.

4.  The evidence received since the July 2003 Board decision 
does not relate to a necessary element of service connection 
that was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.

5.  The Veteran's claims for entitlement to service 
connection for hearing loss and tinnitus were denied in a 
July 2003 Board decision.

6.  The evidence received since the July 2003 Board decision 
does not relate to a necessary element of service connection 
that was previously lacking, and does not raise a reasonable 
possibility of substantiating the claims.

7.  Diabetes mellitus was not present within one year of the 
Veteran's discharge from service and is not etiologically 
related to service.  

8.  A disability of the eye is not related to service nor was 
such disability caused or permanently worsened by a service-
connected disability.  

9.  The evidence does not show any current chronic 
disabilities that can be attributed to dental trauma in 
service.

10.  The Veteran does not have dental disability resulting 
from combat wounds or service trauma; he was not a prisoner 
of war, his service-connected degenerative osteoarthritis of 
the lumbar spine is not aggravated by a dental disability, 
nor does such a disability complicate any other medical 
condition.  The Veteran does not receive service-connected 
compensation at the 100 percent rate and there is no evidence 
that he has participated in a rehabilitation program under 38 
U.S.C.A. Chapter 31.  

11.  For the period prior to September 19, 2007, degenerative 
osteoarthritis of the Veteran's lumbar spine was manifested 
by limitation of motion that was no more than mild with 
flexion of the thoracolumbar spine to 70 degrees and a 
combined range of motion of 245 degrees without muscle spasm, 
loss of lateral spine motion, or intervertebral disc syndrome 
that most nearly approximated moderate.

12.  For the period between September 19, 2007, and January 
13, 2008, the Veteran's degenerative osteoarthritis of the 
lumbar spine manifested muscle spasm or guarding severe 
enough to result in an abnormal gait without severe 
limitation of motion, flexion limited to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
severe intervertebral disc syndrome.

13.  For the period beginning January 14, 2008, the Veteran's 
degenerative osteoarthritis of the lumbar spine has 
manifested severe intervertebral disc syndrome with recurring 
attacks without unfavorable ankylosis of the entire 
thoracolumbar spine.

14.  Osteoarthritis of the Veteran's lumbar spine has not 
been manifested by neurologic impairment or incapacitating 
episodes requiring bedrest prescribed by a physician at any 
time during the appeal period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for hypertension.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has not been received to reopen 
a claim for service connection for hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has not been received to reopen 
a claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

5.  Diabetes mellitus was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

6.  A disability of the eye was not incurred or aggravated 
during active duty service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.310 (2006 & 
2008).

7.  The criteria for service connection for a dental 
disability resulting for dental treatment purposes are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2008); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2008).

8.  The criteria for a rating in excess of 10 percent for 
degenerative osteoarthritis of the lumbar spine for the 
period prior to September 19, 2007, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 

9.  The criteria for a rating of 20 percent, but not higher, 
for degenerative osteoarthritis of the lumbar spine for the 
period between September 19, 2007, and January 13, 2008, are 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.321, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008). 

10.  The criteria for a rating of 40 percent, but not higher, 
for degenerative osteoarthritis of the lumbar spine for the 
period beginning January 14, 2008, are met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002 & 2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the claim for entitlement to service connection for diabetes, 
further assistance is unnecessary to aid the Veteran in 
reopening his claim.  

With respect to the Veteran's other claims to reopen, the 
Court has held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In a March 2006 VCAA letter, the Veteran was provided notice 
of the criteria necessary for reopening a previously denied 
claim.  In addition, he was informed of the reason for the 
prior denials of service connection for his claims.  VA has 
therefore substantially fulfilled its specific duties to 
notify with regard the veteran's claim to reopen.  

The RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection for eye and 
dental disabilities in January 2002.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the Veteran's appeal for a higher rating for 
degenerative osteoarthritis of the lumbar spine, this appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a letter in July 2008.  

There was a timing deficiency in that the Veteran received 
notice on the Dingess elements after the initial adjudication 
of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Inasmuch as the claims are being denied, no 
effective date or rating is being set.  The delayed notice on 
these elements, therefore, does not deprive the Veteran of a 
meaningful opportunity to participate in the adjudication of 
the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  During 
hearings conducted in August 2001 and January 2008, the 
Veteran testified that he underwent treatment during service 
at the Malcolm Grove Hospital on Andrews Air Force Base in 
Maryland.  Multiple attempts have been made to retrieve 
records from this facility, and a January 2000 report of 
contact indicates that the RO was informed Malcolm Grove 
Hospital had no records for the Veteran.  Additionally, 
September 2001 and January 2002 responses from the National 
Personnel Records Center (NPRC) and the Naval Reserve 
Personnel Center indicated that no additional service records 
were available for the Veteran.  

The Veteran was also provided proper VA examinations in 
response to his claims for service connection for diabetes, 
an eye disability, and an increased rating for osteoarthritis 
of the lumbar spine.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

While the Veteran has not been provided VA examinations in 
connection with his claims to reopen other than diabetes, as 
new and material evidence has not been submitted to reopen 
the claims, VA has no duty to obtain medical examination or 
opinion.  3 C.F.R. § 3.159(c)(4)(iii) (2008).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for entitlement to service 
connection for a disability resulting from dental trauma, but 
no such examination or opinion is required.  As discussed 
below, the Veteran has not alleged, and the medical evidence 
does not establish, the presence of a disability capable of 
service connection for the purposes of dental treatment under 
38 C.F.R. § 4.150.  As the record establishes that the 
Veteran does not have signs or symptoms of a current 
disability, a VA examination is not required by the duty to 
assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Claims to Reopen

General Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Diabetes Mellitus

The Veteran was denied entitlement to service connection for 
diabetes mellitus in a July 2003 Board decision.  The Board 
determined that the evidence of record, including the 
Veteran's service treatment records, post-service private and 
VA medical records, and a report of VA examination in May 
2002, did not establish that the Veteran's diabetes mellitus 
was incurred during active duty service or within a year 
following his discharge from service.  

The subsequently received evidence includes lay statements 
affirming the Veteran's hearing testimony that he was 
diagnosed with diabetes mellitus during active duty service 
in 1968, and the examination report of the April 2004 VA 
examiner who opined that the Veteran was developing diabetes 
throughout his time in the military.  This evidence of in-
service incurrence of the disability is clearly new and 
material and reopening of the claim is in order. 


Hypertension

Entitlement to service connection for hypertension, 
characterized as high blood pressure, was denied in a July 
2003 Board decision.  The Board determined that the evidence 
of record did not establish that hypertension was present 
during active service or within a year from the Veteran's 
release from active service.  

Service treatment records were negative for any evidence of 
hypertension or elevated blood pressure, and the post-service 
medical records did not establish the presence of 
hypertension until many years after service.  In addition, 
the record contained the May 2002 examination report that 
provided an opinion against the claim.  

The evidence received since the Board's July 2003 denial of 
the Veteran's claim includes recent records of VA and private 
treatment for hypertension and the Veteran's January 2008 
hearing testimony that he was diagnosed with high blood 
pressure and placed on a no sodium diet during service.  He 
also testified that he was placed on hypertension medication 
during reserve service. 

The evidence added to the record since the July 2003 denial 
of the claim is insufficient to establish a reasonable 
possibility of substantiating the claim.  The additional 
records of treatment for hypertension pertain to an element 
already established at the time of the prior denial, that is, 
the presence of a current disability.  In addition, the 
Veteran's testimony is cumulative and redundant of testimony 
and statements of record at the time of the July 2003 Board 
decision.  

Therefore, new and material evidence has not been submitted 
and reopening of the claim is denied.


Hearing Loss and Tinnitus

Entitlement to service connection for hearing loss and 
tinnitus was denied in the July 2003 Board decision.  The 
Board determined that the evidence of record did not 
establish that hearing loss or tinnitus were present during 
active duty service or within a year from the Veteran's 
release from active service.  

The Board noted that service treatment records were negative 
for any evidence of hearing loss or tinnitus, and the post-
service medical records did not establish the presence of 
these conditions until many years after service.  In 
addition, the record contained the examination report of the 
May 2002 VA examiner who provided an opinion against the 
claims.  

The evidence added to the record since the July 2003 denial 
of the Veteran's claims includes records of audiological 
treatment at the VAMC (VA Medical Center), including the 
issuance of hearing aides.  In addition, the Veteran has 
testified and submitted several statements contending that 
his hearing loss and tinnitus were due to noise exposure from 
his in-service work on the flight line and that he first 
noticed the onset of these disabilities during service. 

This additional evidence is not new and material as it does 
not raise a reasonable possibility of substantiating the 
claims.  The records of VA treatment do not relate to a 
necessary element of service connection that was previously 
lacking, i.e. a causal relationship between the Veteran's 
disabilities and his military service, and the hearing 
testimony and statements of the Veteran are duplicative of 
statements already of record at the time of the July 2003 
Board decision.  That decision considered evidence of a 
current disability, therefore, the additional evidence is not 
new and material and reopening of the claims is not 
warranted.  


Claims for Service Connection and Reopened Claim

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Diabetes Mellitus

Because the RO adjudicated the Veteran's claim on the merits 
in its April 2006 rating decision, he is not prejudiced by 
the Board's consideration of his claim on that basis.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During his August 2001 and January 2008 hearings, the Veteran 
testified that he incurred diabetes mellitus during active 
duty service and was diagnosed with the condition after 
undergoing glucose tolerance testing in 1968.  At that time, 
his diabetes was controlled with a restricted diet and he was 
not placed on diabetic medication until the mid-1990s.  

Service treatment records are negative for any evidence of 
diabetes mellitus.  In fact, examination reports and 
laboratory tests, including sugar testing, during active duty 
and reserve service were consistently negative.  There is no 
evidence that the Veteran underwent specific glucose 
tolerance testing in 1968, nor is there evidence that his 
glucose levels were found to be elevated at anytime during 
his military service.  

The post-service evidence includes records of treatment from 
the Veteran's private physician.  Laboratory testing reports 
establish that the Veteran had negative glucose test results 
in March 1991, but had elevated glucose levels in October and 
November 1997.  

A March 1999 letter from the Veteran's private doctor stated 
that the Veteran had been diagnosed with diabetes mellitus in 
1996.  The physician noted that the Veteran was insulin 
resistant and was treated with mediation, diet, and exercise.  

Upon VA examination in May 2002, the Veteran reported the 
onset of diabetes in 1968 with medication beginning in 1991 
or 1992.  The VA examiner diagnosed diabetes mellitus with 
associated neuropathy in the upper and lower extremities and 
impotence.  After reviewing the Veteran's claims folder, the 
examiner noted that the Veteran's service records were 
negative for evidence that a glucose tolerance test had been 
performed.  He concluded that the Veteran's diabetes was not 
related to active duty service and was not incurred within a 
year from his discharge from service.  

In connection with a claim for entitlement to service 
connection for an eye disability, the Veteran was provided a 
VA examination in April 2004.  After noting that the 
Veteran's vision had fluctuated throughout his active duty 
and reserve service, the examiner opined that the Veteran had 
been developing diabetes and his variable vision was due to 
changing blood sugar levels.  He suspected that the Veteran 
had been diabetic during service, but had not been diagnosed.  

The Veteran has also submitted several lay statements from 
fellow servicemen and friends in support of his claim.  The 
statements describe how the Veteran's diabetes was diagnosed 
following glucose tolerance testing in 1968 and was 
controlled, at that time, with diet. 

In December 2007, VA received a letter from another of the 
Veteran's private physicians.  The physician noted that the 
Veteran was diagnosed as having diabetes mellitus in May 
1968, based on his old military records.  His disease was 
noted to have progressed and currently required treatment 
with medication.  

The Veteran has essentially reported a continuity of 
symptomatology regarding diabetes mellitus by testifying that 
he was diagnosed with diabetes mellitus during active duty 
service that subsequently worsened after discharge and 
required treatment with medication beginning in the 1990s.  
In addition, the record contains the opinion of the April 
2004 VA examiner who suspected that the Veteran's fluxuating 
vision impairment during service was a result of non-
diagnosed diabetes and changing blood sugar levels. 

The Board finds that the opinion of the April 2004 VA 
examiner is not very probative as it is speculative.  The 
April 2004 VA examiner merely stated that he suspected the 
Veteran's diabetes was the cause of his in-service vision 
impairment, but did not state his opinion with a necessary 
degree of specificity.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

Similarly, the Board does not attach much probative weight to 
the December 2007 letter from the Veteran's doctor.  His 
statement that the Veteran was diagnosed with diabetes 
mellitus appears to be based on a faulty premise.  While the 
physician stated that his opinion was based on the Veteran's 
"old military records," the Veteran's service records are 
completely negative for a diagnosis or evidence of diabetes.  
An opinion based on an inaccurate history is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998).

In contrast, the May 2002 VA examiner, who provided an 
opinion against the claim, unequivocally stated that the 
Veteran's diabetes was not related to active duty service and 
did not manifest within a year from the Veteran's separation 
from active duty service.  The examiner's opinion was 
rendered after review of the Veteran's complete claims 
folder, including the Veteran's reports, and was based on 
information included in the active and reserve service 
treatment records and considered the Veteran's statements.  
The examiner provided a rationale for the opinion, namely 
that there was no evidence of blood glucose tests in 1968 and 
that medication for diabetes was not begun until 1992.  The 
Board therefore finds that the opinion of the May 2002 VA 
examiner is more probative than the speculative opinion 
provided by the April 2004 VA examiner and the opinion from 
the December 2007 private physician.  

Also weighing against the Veteran's claim is the March 1999 
letter from the Veteran's other private physician.  In this 
letter, the Veteran's doctor stated that the Veteran was 
diagnosed with diabetes mellitus in 1996.  There was no 
indication that the Veteran had reported a prior history of 
diabetes or abnormal glucose levels, and the Veteran was 
noted to have no eye complications associated with diabetes.  

Furthermore, laboratory tests from 1991 establish that the 
Veteran had normal glucose levels more than 20 years after 
his second period of active duty service.  In fact, the 
earliest medical evidence of diabetes dates from the 
Veteran's 1996 diagnosis from his private physician, 28 years 
after discharge. 

In addition, although the Veteran and his friends are 
competent to report the Veteran's symptoms and that he 
underwent glucose testing during service, these lay 
statements must be weighed against the Veteran's service 
records which are entirely negative for evidence of diabetes 
or glucose tolerance testing in 1968.  Moreover, laboratory 
tests from 1959 to 1978, conducted in association with the 
Veteran's active and reserve service, were consistently 
negative regarding sugar, and the Veteran never reported a 
history of diabetes or glucose intolerance during such 
testing. 

In sum, while the record contains evidence both for and 
against the Veteran's claim, the balance of the evidence 
weighs against the claim for service connection and 
establishes that the Veteran's diabetes mellitus was not 
incurred during active duty service or in the year following 
his discharge.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Eye Disability

The Veteran's contentions regarding his claim for service 
connection for an eye disability are two-fold.  First, he 
contends that his current vision impairment is secondary to 
diabetes mellitus; second, he states that he incurred injury 
to his eyes during active duty service that aggravated pre-
existing myopia.  Specifically, the Veteran has consistently 
reported and testified that grit and dust from the flight 
deck was blown into his eyes while serving aboard an aircraft 
carrier.  

Myopia, corrected by glasses, was noted on the Veteran's 
October 1959 enlistment examination report.  Other service 
records establish that the Veteran was treated for an eye 
lesion in October 1961 and was found to have difficulty 
refracting his eyes in March 1962.  The August 1962 
separation examination report noted defective distant vision, 
corrected by lenses, while the October 1968 separation 
examination report was negative for abnormalities.  
Similarly, examination reports dated throughout the Veteran's 
active and reserve service periods to September 1978 noted 
defective vision corrected by glasses.  The Veteran never 
reported incurring an injury to his eyes during these 
examinations, and his service records are negative for an eye 
injury.

Post-service treatment records from the Montgomery VAMC show 
that the Veteran underwent treatment for conjunctivitis in 
May 1999, that had resolved by June 1999.  

A VA examination was provided to the Veteran in May 2002.  He 
denied any eye pain, incapacitation, vision problems, or 
current ophthalmologic treatment.  Upon examination, the 
Veteran had uncorrected vision in the right and left eyes of 
20/60, corrected to 20/20.  The examiner also noted that the 
Veteran had been examined at the VAMC several months prior to 
the VA examination without any serious adverse findings, and 
his eyeglasses were satisfactory.  Ametropia and senile 
cataracts in both eyes were diagnosed.  

The Veteran underwent a second VA examination of his eyes in 
April 2004.  Following visual acuity and other tests, the 
examiner noted that it was quite clear  that the Veteran was 
now seeing better than he did while serving on active duty 
and in the reserves.  The examiner also observed that the 
Veteran's vision had fluctuated during service, and these 
changes were attributed to the Veteran's diabetes.  

The Veteran's current cataracts were also associated with 
diabetes mellitus.  The examiner concluded that the Veteran 
had no major changes in his vision from 1959 to the present, 
which indicated his diplopia was a congenital problem.  No 
residuals of any type of injury to the eyes were observed, 
aside from peripheral pigmentation that could indicate some 
trauma was incurred to the eye at some point in the Veteran's 
life.  It was highly unlikely that the Veteran's current 
condition was related to his military service.  

Following an eye examination at the VAMC in November 2004, 
the Veteran was diagnosed with occasional ocular 
hypertension, cataracts, and posterior vitreous detachment.  
He asked the examiner if there was a way he could qualify for 
disability compensation based on an eye problem.  The 
Veteran's responses to testing were described as unreliable 
due to his excessive false negative and error rate.  

The Veteran's most recent VA eye examination was conducted in 
January 2009.  He reported that after his eyes were injured 
during service, he was hospitalized for treatment and began 
wearing glasses.  After reviewing the claims folders and 
examining the Veteran, the examiner diagnosed the refractive 
error as congenital and concluded that the Veteran's 
pigmentary changes were not due to trauma, but were instead 
most likely caused by diabetes.  The examiner also determined 
that the Veteran's reported history was unreliable, as his 
story seemed to change throughout the claims period, and his 
service treatment records refuted his provided history.  
Finally, the examiner found that the Veteran's cataracts were 
due to aging and were unrelated to active duty service.

With respect to the Veteran first contention, that his vision 
impairment is secondary to diabetes mellitus, as discussed 
above, service connection is not warranted for the Veteran's 
diabetes.  Therefore, service connection for an eye condition 
as secondary to diabetes is not possible.  38 C.F.R. § 3.310 
(2008).

The Veteran also contends that his claimed eye condition was 
caused by an injury incurred during active duty service when 
grit from the flight deck flew into his eyes.  The medical 
evidence of record establishes that he has been diagnosed 
with a refractive error, cataracts, and pigmentary changes of 
the eyes.  In addition, while the service records do not 
document the Veteran's reported injury, he is competent to 
report that it occurred.  Resolving reasonable doubt in his 
favor, the Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

Regarding the Veteran's diagnosed refractive error, this 
condition is not a disease or injury within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. Thus, 
service connection must be denied for this disability as a 
matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Turning to the Veteran's other diagnosed eye conditions, the 
Veteran has reported a continuity of symptomatology, as he 
testified during his August 2001 hearing that his in-service 
injury worsened his pre-existing vision problems and has 
continued to worsen his eyesight.  

These reports of continuing symptoms, however, must be 
weighed against the medical evidence and the Veteran's 
contemporaneous statements, which are negative for any eye 
complaints or treatment in the post-service record until May 
1999, more than 30 years after the Veteran's separation from 
active duty service.  In addition, the April 2004 VA examiner 
determined that the Veteran's vision had actually improved 
since his active duty service, and the credibility of the 
Veteran was cast into doubt by the reports of his unreliable 
responses on examination.  Therefore, the Board finds that 
the Veteran's statements regarding a continuity of 
symptomatology are outweighed by the medical evidence of 
record.  

The Veteran has also been diagnosed with cataracts and 
pigmentary changes in his eyes, but the record contains no 
competent medical evidence of a nexus between these 
disabilities and the Veteran's active service.  The April 
2004 VA examiner noted that the Veteran's pigmentary changes 
could indicate some trauma was incurred to the eye, but 
concluded that it was highly unlikely this condition was due 
to the Veteran's military service.  Similarly, the January 
2009 VA examiner found that the Veteran's pigmentary changes 
were due to diabetes mellitus.  Finally, there is no medical 
evidence that the Veteran's cataracts are due to his in-
service injury as VA examiners have consistently attributed 
this condition to aging and diabetes. 

The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Dental Disability

The Veteran's claim for service connection for a dental 
disability, received in January 2006, stated that he was 
aware he was currently service-connected for dental treatment 
purposes for trauma to his tooth number 26, but was also 
seeking service connection for trauma received to 11 or 12 
other teeth in the same incident.  

The Veteran testified in August 2001 and January 2008 that he 
was assaulted during service in 1968, resulting in treatment 
for several loose teeth.  He also testified that he currently 
experienced problems with his jaw, had difficulty tasting 
food, and was extremely sensitivity to hot and cold in his 
teeth; however, the Veteran has not alleged that he has any 
missing teeth other than his service-connected number 26 
tooth.  

Service connection for compensation purposes is available for 
dental disabilities that are the result of osteomyelitis or 
osteoradionecrosis, or due to the loss, malunion, or limited 
motion of the mandible, maxilla, ramus, condyloid process, or 
hard palate, or due to the loss of teeth due to loss of 
substance of the upper or lower jaw.  38 C.F.R. § 4.150.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 
3.381.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility). 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The Veteran's service treatment records document that he was 
treated for a fracture of tooth number 26 in May 1968.  No 
other injuries or treatment were noted, and the Veteran's 
other in-service dental care consisted of standard 
examinations.  No dental disabilities were noted upon 
separation examinations in August 1962 and October 1968.  

The post-service medical evidence is negative for any 
evidence of chronic dental disabilities, including additional 
missing teeth.  During a November 2007 periodic dental 
examination at the Montgomery VAMC, the Veteran was treated 
for accretions on the teeth, but no missing teeth, jaw, or 
chronic conditions were identified.  

The Veteran is competent to report current symptomatology; 
however, he has not alleged the presence of any dental 
disabilities specified by 38 C.F.R. § 4.150.  The evidence is 
therefore against a finding of any current dental disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

In addition, the Veteran does not meet any of the criteria 
for VA outpatient dental treatment contained in 38 C.F.R. 
§ 17.161.  While he is service-connected for a fracture of 
tooth number 26, he is not service-connected for any dental 
conditions pertaining to the current claim, and he was not a 
prisoner of war, as set forth under 38 C.F.R. § 4.150. 38 
C.F.R. § 17.161(a) to (e).  

He is not entitled to Class IIR (Retroactive), as he did not 
make a prior application for and receive dental treatment.  
38 C.F.R. § 17.161(f).  His dental condition has not been 
clinically determined to be complicating a medical condition 
currently being treated by VA.  38 C.F.R. § 17.161(g).  

His only service-connected disability is degenerative 
osteoarthritis of the lumbar spine and this disability is not 
shown to be affected by his dental condition.  He is also not 
receiving compensation at the 100 percent (total) level or a 
TDIU and thus is not eligible for dental treatment under 
Class IV.  He is also not eligible for treatment under Class 
V as there is no evidence that he has participated or is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  

Turning to Class VI, there is no evidence of record showing 
that his dental problems are complicating a medical condition 
being treated under 38 U.S.C. Chapter 17 (i.e. the chapter 
governing access to, and provision of, VA health care) nor 
has the Veteran made any such allegation.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief. 38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Entitlement to service connection for degenerative 
osteoarthritis of the lumbar spine was granted in an April 
2003 rating decision, with an initial 10 percent evaluation 
assigned, effective August 28, 1998.  A rating of 20 percent 
was assigned in May 2008, effective April 23, 2008.

In September 2000 the Veteran complained of low back pain at 
the Montgomery VAMC and requested a walking cane.  He was 
issued bilateral crutches and was able to ambulate well with 
reduced pain.

A November 2000 VAMC X-ray showed moderate lumbar scoliosis 
associated with diffusely marked vertebral spurring 
consistent with degenerative spondylosis. 

The Veteran was provided a VA examination of his lumbar spine 
in May 2002.  He reported a history of chronic low back pain 
treated with over-the-counter medication and cream.  Flare-
ups of pain occurred two to three times a month and lasted 
between a few hours to a day.  Lifting, walking, and 
prolonged sitting aggravated his back pain. The Veteran did 
not use a cane or back brace, but did walk with assistance 
from a pair of forearm crutches.  

Physical examination of the spine indicated range of motion 
measurements of flexion to 70 degrees, extension to 25 
degrees, bilateral lateral flexion to 35 degrees, and 
bilateral lateral rotation to 40 degrees.  The Veteran 
complained of pain at 70 degrees of flexion and 25 degrees of 
extension.  Mild tenderness over the bilateral lower 
paraspinals was noted.  Due to the Veteran's diabetes, 
neurological examination of the lower extremities indicated 
that the Veteran only felt 25 percent of the areas touched.  

X-rays showed minor degenerative osteoarthritis involving the 
lumbar spine characterized as a minor abnormality.  The 
diagnoses were chronic low back pain secondary to 
degenerative osteoarthritis with mild functional loss and s-
shaped scoliosis of the thoracic and upper lumbar spine.  The 
Veteran's back pain was noted to affect his employment to 
some extent.

Records of outpatient treatment from the Montgomery VAMC 
indicate that the Veteran complained of occasional worsening 
of his back pain in April 2005.  Mild diffuse tenderness was 
observed in the lumbosacral area.  

Radiological reports from the Veteran's chiropractor dated 
March 2005 to May 2005 show that the Veteran had narrowed 
joint spaces and osteophytes of the lumbar spine.  Scoliosis 
of the lumbar spine with left convexity was also diagnosed.  
In a September 2005 statement, the Veteran noted that he 
underwent chiropractic care in an effort to improve his 
ability to walk and to manage his back pain.  

In July 2005, the Veteran began physical therapy for his 
lumbar spine disability at the Montgomery VAMC.  He was noted 
to ambulate with a straight cane and experienced occasional 
falls.  He had tenderness at the bilateral L5-S1 lumbar 
paraspinals without muscle spasms.  A September 2005 physical 
therapy progress note stated that the Veteran was 
experiencing a significant decrease in his back pain, but 
that it continued to affect his daily activities and 
responsibilities.  

A December 2005 VA X-ray showed mild lumbar scoliosis as well 
as degenerative disc disease.

The Veteran's lumbar spine was again examined at the VAMC in 
February 2006.  He had responded well to physical and 
occupational therapy and the Veteran wished to continue in 
his current program.  There was no radiation of back pain 
into the legs and no associated weakness or numbness.  
Examination of the back showed good flexion and extension to 
80 percent of full.  Side bending bilaterally was to 60 to 70 
percent and rotation was also to 60 percent of full.  There 
was no pain with spinal motion.  Some mild tenderness at the 
L4-5 area was observed.  

Records of treatment from the Veteran's private neurologist 
include an August 2007 MRI indicating mild scoliosis and 
extensive multilevel degenerative and spondylitis changes of 
the lumbar spine.  Upon examination in September 2007, the 
Veteran demonstrated palpable tenderness and muscle spasm 
over the lumbar spine and slight scoliosis.  He was able to 
heel and toe walk, but only with difficulty.  Range of motion 
was decreased by 35 percent.  Neurological examination was 
negative.  

During a January 2008 examination by his private physician, 
the Veteran was found to be mostly wheelchair bound.  He was 
diagnosed with severe lumbar disc disease and was unable to 
walk by himself.  Nerve testing had shown advanced peripheral 
neuropathy in the upper and lower extremities.  

The Veteran's most recent lumbar spine VA examination was 
conducted in April 2008.  He reported that he could walk 25 
to 30 feet and experienced constant sharp burning back pain.  
Flare-ups occurred six to eight times a day and lasted 
approximately three to four hours.  He had been using a 
wheelchair as an assistive aid since August 2007 after being 
hospitalized for renal failure.  He had worked as a computer 
programmer until 2004 when he retired.  U

On physical examination, the Veteran had flexion to 45 
degrees, extension to 5 degrees, right lateral bending to 25 
degrees, left lateral bending to 20 degrees, and bilateral 
lateral rotation to 40 degrees.  He was unable to perform 
repetitive motion of the spine and this portion of the 
examination was deferred.  There was generalized tenderness 
of the lumbar spine and bilateral spasm.  Straight leg 
raising was positive at 50 degrees on the right and 55 
degrees on the left.  X-rays showed multiple areas of 
degenerative disc disease throughout the lumbar spine and 
left levoscoliosis.  

The diagnosis was multilevel degenerative disc disease and 
spondylosis of the lumbar spine.  The examiner concluded that 
the Veteran's severe neurologic deficit was more likely 
related to peripheral diabetic neuropathy while his 
limitation of motion was mechanical and caused by his disc 
disease.  The examiner found that the Veteran experienced a 
moderate disability from his lumbar spine condition.  

During a January 2008 hearing, the Veteran testified that his 
was constantly in pain from his back disability and was 
limited in his ability to move, stand, and walk.  He was 
capable of standing five to six minutes before experiencing 
pain and could only walk a few feet before having discomfort.  
He needed an assistive device to ambulate, and used a cane, 
crutches, or a wheelchair.  He also testified that he was 
unable to perform yard work, house work, or help his family 
with chores.  He also required the help of his wife with his 
hygiene, i.e. bathing and dressing.  

Neurological Impairment

Initially, the Board finds that separate evaluations are not 
warranted for any neurological disabilities associated with 
the Veteran's spinal disability at any time during the claims 
period.  The medical evidence establishes that the Veteran's 
sensory deficits of the lower extremities are associated with 
diabetes mellitus.  While the Veteran was diagnosed with 
lumbar radiculopathy during a September 2007 private 
examination, neurological examination at that time was 
negative, and the other medical evidence, including the 
opinion of the April 2008 VA examiner, has consistently 
attributed the Veteran's neurological complaints of the lower 
extremities to his diabetes mellitus. 

Therefore, although separate ratings for neurological 
abnormalities resulting from spinal disabilities are possible 
under the general rating formula for rating disease and 
injuries of the spine, effective September 26, 2003, the 
Veteran has no lower extremity radiculopathy capable of 
service connection under this criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  The analysis below is 
therefore focused on the orthopedic manifestations of the 
Veteran's low back disability, with the exception of the 
discussion of Diagnostic Code 5293 (2002) which specifically 
contemplates neurological impairment in its provisions.  

Period Prior to September 19, 2007

The Veteran has been diagnosed with degenerative disc 
disease, but for the period prior to September 19, 2007, his 
X-rays did not indicate intervertebral disc syndrome of 
moderate severity.  In addition, the Veteran has also not 
alleged, and the record does not show, that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  Therefore, he is not entitled to 
an increased rating on that basis under Diagnostic Code 5293 
(2002 & 2003) or 5243 (2008).

With respect to whether a higher rating is warranted under 
the former or the current criteria due to limitation of 
motion for the period prior to September 19, 2007, the 
evidence shows that the Veteran's range of motion was most 
limited at his May 2002 VA examination when his combined 
range of motion was 245 degrees.  Flexion at the VA 
examination was noted to be 70 degrees.  

With respect to the Deluca factors, while the May 2002 VA 
examiner did not specifically address whether there any 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The examiner 
instead elicited reports from the Veteran regarding the 
disability's affect on employment and daily activities and 
concluded that the Veteran experienced only mild functional 
loss due to his back disability.  

Therefore, even when all functional limitations are 
considered, it is clear that the Veteran's lumbar spine 
disability is not manifested by limitation of motion that 
approximates moderate, forward flexion that is limited 
between 30 and 60 degrees, or a combined range of motion 120 
degrees or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, 4.73, Diagnostic Codes 5292 (2003), 5235-5243 (2008).

There is also no evidence of muscle spasm, loss of lateral 
spine motion, an abnormal gait, or reversed lordosis, or 
abnormal kyphosis during this period.  While scoliosis was 
present on X-rays, it was consistently characterized as mild 
to moderate, and there is no indication that it was due to 
guarding or muscle spasm.    38 C.F.R. § 4.71a, 4.73, 
Diagnostic Codes 5295 (2002), 5235-5243 (2008).

Therefore, it is clear that even when all pertinent 
disability factors are considered, the Veteran's degenerative 
osteoarthritis did not approximate the criteria for an 
evaluation in excess of 10 percent for the period prior to 
September 19, 2007.  

Period Between September 19, 2007, and January 13, 2008

Upon private neurological examination in September 2007, the 
Veteran demonstrated muscle spasm over the lumbar spine and 
slight scoliosis.  In addition, his gait was abnormal as he 
could only heel and toe walk with great difficulty.  An 
increased rating of 20 percent is therefore warranted for 
this period under the current criteria as the Veteran 
demonstrated muscle spasm or guarding severe enough to result 
in an abnormal gait.  38 C.F.R. §§ 5235-5243 (2008). 

A rating in excess of 20 percent is not warranted under the 
former or current rating criteria for this period, as there 
is no medical evidence of severe intervertebral disc syndrome 
with recurring attacks, or incapacitating episodes requiring 
bedrest prescribed by a physician.   With respect to 
limitation of motion, the Veteran's private doctor determined 
that the Veteran's spinal range of motion was only decreased 
by 35 percent upon examination in September 2007.  Therefore, 
the Veteran did not manifest limitation of motion that most 
nearly approximated severe, nor was forward flexion limited 
to 30 degrees or less.  As the Veteran retained some useful 
motion of his spine, there was no favorable ankylosis of the 
entire thoracolumbar spine.  

Period Beginning January 14, 2008

For the period beginning January 14, 2008, the Veteran was 
found to be mostly confined to a wheelchair, and was 
diagnosed with severe lumbar disc disease by his private 
physician.  In addition, upon VA examination in April 2008, 
the Veteran reported experiencing recurring attacks of back 
pain six to eight times a day lasting for several hours.  
Accordingly, an increased rating of 40 percent is warranted 
under the oldest version of Diagnostic Code 5293 (2002) for 
severe intervertebral disc syndrome with recurring attacks.  

An increased rating of 60 percent is not warranted under this 
Diagnostic Code as the Veteran's degenerative disc disease 
has not most nearly approximated pronounced with neurological 
findings. As noted above, the Veteran's neurological deficits 
of the lower extremities have been associated with his 
diabetes mellitus and X-rays have showed no more than severe 
lumbar disc disease.  Therefore, an increased rating of 60 
percent under Diagnostic Code 5293 is not warranted. 

An increased rating of 60 percent is also not warranted under 
current Diagnostic Code 5243 (2008) for intervertebral disc 
syndrome, as the evidence does not establish that the Veteran 
has experienced incapacitating episodes of at least six weeks 
duration within the past 12 months.  Although the Veteran 
testified during his January 2008 hearing that he has 
experienced many exacerbations of back pain, he has not 
alleged, and the evidence does not show, that he has been 
prescribed bedrest by a physician to treat his disability.  
Accordingly, an increased rating under Diagnostic Code 5243 
is not appropriate. 

The Veteran is currently receiving the maximum rating 
possible under former Diagnostic Codes 5292 and 5295 for 
lumbosacral strain and limitation of motion of the lumbar 
spine, therefore increased ratings under these diagnostic 
codes are not possible for the period beginning January 18, 
2008.  

While a rating of 50 percent is available under both the 
former and current rating criteria for unfavorable ankylosis 
of the lumbar spine, the medical evidence demonstrates that 
the Veteran retains some useful motion of the low back.  The 
January 2008 examiner was able to perform range of motion 
measurements, although repetitive testing was deferred, and 
the examiner concluded that the  Veteran experienced only a 
moderate disability from his degenerative osteoarthritis of 
the lumbar spine.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of those granted 
above, but has found none.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's degenerative 
osteoarthritis of the lumbar spine is manifested by symptoms 
such as painful motion, an abnormal gait and muscle spasms, 
and recurring attacks of degenerative disc disease.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is, therefore, not 
warranted.




















							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for diabetes 
mellitus is granted.

Entitlement to service connection for diabetes mellitus is 
denied.

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
hypertension is denied. 

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
hearing loss is denied. 

New and material evidence not having been received, reopening 
of the claim for 
entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a dental disability for 
dental treatment purposes is denied.

Degenerative osteoarthritis of the lumbar spine warrants a 10 
percent rating for the period prior to September 18, 2007, to 
this extent the appeal is granted 

Degenerative osteoarthritis of the lumbar spine warrants a 20 
percent rating for the period between September 19, 2007, and 
January 13, 2008, to this extent the appeal is granted

Degenerative osteoarthritis of the lumbar spine warrants and 
a 40 percent rating effective January 14, 2008, to this 
extent the appeal is granted.  

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


